           Case 1:20-cv-01949-VEC Document 35 Filed 09/15/20 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 9/15/2020
 -------------------------------------------------------------- X
 ANGEL CHEVRESTT,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :       20-CV-1949 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
 BARSTOOL SPORTS, INC.,                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, District Judge:

        WHEREAS on September 15, 2020, Mr. Liebowitz appeared for a hearing in this case;

        IT IS HEREBY ORDERED THAT: No later than September 30, 2020, Mr. Liebowitz

must submit a sworn statement to the Court detailing: (i) the concrete steps and processes he has

instituted in his practice to improve compliance with the Federal Rules of Civil Procedure and

Court orders; (ii) what type of tickler or reminder system he is implementing in his practice and

how it will enable him to keep track of deadlines; and (iii) whether the New York City Bar

Association’s program Panel of Lawyers Who are Doing it: Practice Management Technology to

Grow Your Solo/Small Law Practice Ethically will be offered again in 2020 or 2021.



SO ORDERED.

                                                              _________________________________
Date: September 15, 2020                                            VALERIE CAPRONI
      New York, NY                                                United States District Judge
